Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders MGP Ingredients, Inc.: We consent to the incorporation by reference in the registration statements (Nos.333-51849, 333-119860, 333-137593, 333–162625, and 333–162626) on Forms S-8 of MGP Ingredients, Inc. of our report dated September 2, 2011, with respect to the consolidated balance sheets of MGP Ingredients, Inc. and subsidiaries as of June30, 2011 and 2010, and the related consolidated statements of operations, changes in stockholders’ equity and comprehensive income (loss), and cash flows for each of the years in the three-year period ended June30, 2011, and ScheduleII – Consolidated Valuation and Qualifying Accounts, and the effectiveness of internal control over financial reporting as of June30, 2011, which appears in the June30, 2011 annual report on Form10-K of MGP Ingredients, Inc. /s/ KPMG LLP Kansas City, Missouri September 2, 2011
